Citation Nr: 1002558	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left knee strain. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right knee strain.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left ankle strain.

4.  Entitlement to an initial compensable disability 
evaluation for right ankle strain.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for L5 spondylolysis with first degree L5-S1 
spondylolisthesis.

6.  Entitlement to an initial compensable disability 
evaluation for bilateral mid-tibia stress fractures.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to July 
2006.  

This matter originally arises from a November 2006 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Phoenix, Arizona, which 
granted service connection for all the disorders currently on 
appeal and assigned noncompensable disability evaluations.  
The Veteran expressed disagreement with assigned disability 
evaluations.  In a May 2008 rating determination, the White 
River Junction RO, which assumed jurisdiction, increased the 
Veteran's noncompensable disability evaluation for his left 
and right knee disorders, low back disorder, and right ankle 
strain from noncompensable to 10 percent disabling.  
Thereafter, the Veteran perfected the appeal as to all 
issues.  

The issues of initial evaluations in excess of 10 percent for 
L5 spondylolysis with first degree L5-S1 spondylolisthesis 
and compensable evaluations for bilateral mid-tibia stress 
fractures are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  




FINDINGS OF FACT

1.  Flexion of the left knee is limited to no less than 135 
degrees; there is no limitation of extension, and instability 
or subluxation has not been demonstrated.

2.  Flexion of the right knee is limited to no less than 135 
degrees; there is no limitation of extension, and instability 
or subluxation has not been demonstrated.

3.  The Veteran's left ankle strain results in moderate 
limitation of motion.  

4.  The Veteran's right ankle strain results in no more than 
moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee strain have not been met at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2009).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee strain have not been met at any time.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261.

3.  The criteria for an evaluation in excess of 10 percent 
for a left ankle strain have not been met at any time.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45 4.71a, Codes 5270, 5271.

4.  Resolving reasonable doubt in favor of the Veteran, the 
criteria for a 10 percent disability evaluation for right 
ankle strain have been met since August 1, 2006.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270,5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates 
to the issue of higher initial evaluations, the courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the Veteran in 
substantiating the claim.


Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Diagnostic Code 5003 (5010) provides that degenerative (or 
traumatic) arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  Note (1) to Diagnostic 
Code 5003 states that the 20 and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.


Knees

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2009).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

At the time of a July 2006 VA examination, the Veteran 
reported having had no specific trauma to his knees in 
service.  The Veteran also noted having moderate pain, right 
greater than left, after weight bearing.  Rest and NSAIDS 
provided an amount of pain relief.  He used a wrap as needed.  
Aggravating factors included impact activities.  Alleviating 
factors were NSAIDS.  The Veteran could not weight bear for 
extended periods.  He avoided activities that caused flares.  

Physical examination of the knees revealed no scars or 
deformities.  There was also no quadriceps atrophy.  
Tenderness and effusion were not present.  Range of motion 
was from 0 to 140 degrees, bilaterally.  Drawer sign was 
negative and McMurray's testing was without apprehension or 
pain.  The Veteran did not have collateral laxity.  There was 
no pain noted with range of motion testing.  There was also 
no additional loss of motion after repetitive testing.  X-
rays revealed a very mild narrowing involving the medial 
compartment of the right knee, without other convincing 
narrowing involving the other compartments of either knee.  A 
diagnosis of a bilateral knee condition, cumulative strain, 
with no evidence of degenerative joint disease, with 
limitation of high impact activities, was rendered.  

In a March 2007 statement, the Veteran reported that his left 
knee pain was normally under the knee cap and was more 
constant along the side of the knee cap.  He noted that it 
was painful to squat and stated that both knees sounded like 
they had gravel in them.  The Veteran indicated that his left 
knee would start to hurt after a two mile walk.  He also 
reported that both knees would hurt after walking up several 
flights of stairs.  The pain in the right knee would pass 
after one or two hours of rest and taking Motrin.  However, 
the left knee could hurt for weeks at a time after it had 
been irritated.  He noted that the pain in his right knee was 
normally 2/10 and would rise to 4 out of 10, with 7/10 being 
maximum pain.  He stated that on most days the pain was a 4 
in his right knee.  The pain would rise to 7 when walking 
long distances or when sitting for extended periods of time.  
The Veteran indicated that taking a flight of stars caused 
pain in both knees for over an hour.  He also stated that if 
did not have the opportunity to stand every thirty minutes, 
the pain in his left knee would become almost unbearable.  

At the time of a May 2007 VA examination, the Veteran 
indicated that his right knee ached, ground, and popped along 
the medial aspect of the joint.  The pain did not radiate and 
there were no flare-ups.  Current treatment included NSAIDS.  
His ability to walk was affected by this condition.  He was 
also limited in being able to stand or sit for prolonged 
periods or to ascend or descend stairs.  He did not use 
assistive devices and had not been hospitalized.  

With regard to his left knee, the Veteran reported having 
general soreness and grinding.  The pain did not radiate and 
there were no flare-ups.  It did not have any effect on his 
usual occupation or daily activities.  His ability to walk 
was not affected and he did not use any assistive devices or 
require hospitalizations.  There was no instability.  

Physical examination of the knees revealed point tenderness 
along the medial and lateral aspect of the right knee.  The 
left knee was pain free.  There was no swelling, erythema, 
effusion, or deformity of either knee.  McMurray and anterior 
drawer testing was negative.  There was no laxity to varus or 
valgus stress.  Range of motion was from 0 to 135 degrees, 
bilaterally, without pain.  A diagnosis of chronic bilateral 
knee strain without degenerative changes was rendered.  

The Board notes that there have been no findings of arthritis 
at the time of either VA examination.  The Veteran has been 
found to have full extension at the time of each VA 
examination with no additional limitation of motion after 
repetitive use.  There was also no pain on range of motion 
testing.  Therefore, an increased or separate rating would 
not be warranted under Diagnostic Code 5261 for the right or 
left knee.

As it relates to flexion of the right and left knees, the 
Board notes that at the time of the July 2006 VA examination, 
the Veteran was found to have flexion to 140 degrees.  He was 
also noted to have flexion to no less than 135 degrees at the 
time of his May 2007 VA examination.  Even after repetitive 
use, the ranges of motion did not decrease.  There were also 
no findings of decreased range of motion as a result of 
fatigue, pain, lack of endurance, or incoordination.  As 
such, based upon limitation of motion, no more than a 10 
percent disability evaluation would be warranted for either 
the right or left knee.  

While reports of instability can be intimated from the 
Veteran's statements, VA examinations have yielded no 
clinical evidence of subluxation or instability.  To the 
contrary, they have shown the knees to be stable.  Thus, a 
compensable disability evaluation under 5257 would not be 
warranted.  38 C.F.R. § 4.31.


Ankles

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

At the time of a July 2006 VA examination, the Veteran 
reported having moderate pain, right greater than left, with 
weight bearing.  Treatment involved taking NSAIDS and rest.  
The Veteran used an ace wrap as needed.  Aggravating factors 
included impact activities and alleviating factors were 
NSAIDS and rest.  The ankle problems limited impact and 
prolonged weight-bearing activities.  The Veteran avoided 
activities that caused flares.  

Physical examination revealed that the Veteran had a normal 
gait.  The ankle alignment was in neutral position.  There 
was no deformity.  There was also no tenderness, grinding, or 
laxity.  Dorsiflexion was from 0 to 20 degrees while plantar 
flexion was from 0 to 45 degrees.  Strength was 5/5.  There 
was no pain noted during range of motion testing.  X-rays of 
the ankle revealed no acute fracture or dislocation.  Each 
ankle mortise was intact.  There were no significant 
degenerative changes involving either ankle.  A diagnosis of 
bilateral ankle condition, cumulative strain, with no 
evidence of degenerative joint disease, with limitation of 
high impact activities, was rendered.  

In a March 2007 statement, the Veteran indicated that both 
ankles had a snapping sound when he walked.  He stated that 
the right ankle continued to bother him on a daily basis and 
would sometimes roll out from under him.  He reported that 
the right ankle pain was 1 out of 10 on a routine basis, and 
3/10 when the pain was its worst.  The left ankle pain was 
3/10 on a regular basis and 6/10 at its worst.  He stated 
that most days of the month he had stiffness in the left 
ankle.  

At the time of his May 2007 VA examination, the Veteran 
reported that his right ankle had been sprained a number of 
times, the last time approximately two months ago, although 
the medical records were noted to be silent for this 
condition.  The Veteran indicated that the left ankle popped.  
He stated that both ankles were painful and that the pain was 
a dull ache.  The pain did not radiate and there were no 
flare-ups.  The ankles had no effect on his occupation or 
routine daily activities.  He was not receiving any treatment 
and his ability to walk was not affected by his ankle 
condition.  He did not use assistive devices and had not been 
hospitalized for this condition.  

Physical examination of the ankles revealed no joint 
deformity, erythema, swelling, or effusion.  Range of motion 
testing revealed dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees, bilaterally, with 20 degrees of pain 
on the left only.  X-rays of the ankles revealed a normal 
left ankle with evidence of an old avulsion fracture of the 
right ankle.  There was no soft tissue swelling of either 
ankle.  A diagnosis of chronic bilateral ankle strain without 
degenerative change was rendered.  

Based upon the reports of the Veteran with regard to pain and 
the number of sprains that he has noted having as it relates 
to his right ankle, and resolving reasonable doubt in favor 
of the Veteran, the criteria for a 10 percent disability 
evaluation for right ankle strain have been met since August 
1, 2006.  

With regard to both the left and right ankle, the Board notes 
that the Veteran has complained of ankle pain at the time of 
each VA examination.  However, the VA examiners have 
indicated that there is no additional loss of motion with 
repetitive use.  The objective medical findings made at the 
time of the VA examinations do not reveal clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under these criteria.  Specifically, loss 
of functioning arising from pain and weakness has not been 
shown to be or described as marked at the time of any VA 
examination.  The Board further notes that there has been no 
demonstration of ankylosis.  As such, evaluations in excess 
of 10 percent for right and left ankle strains are not 
warranted.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's left and right knee and ankle disabilities are 
manifested by limitation of motion and functional impairment.  
These manifestations are contemplated by the rating schedule.  
The most recent VA examiner did not indicate that the 
disabilities caused marked interference with employment.  The 
disabilities have also not required any recent periods of 
hospitalization.  No other exceptional factors have been 
reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An evaluation in excess of 10 percent for left knee strain at 
any time is denied.

An evaluation in excess of 10 percent for right knee strain 
at any time is denied. 

An evaluation in excess of 10 percent for a left ankle strain 
at any time is denied.  

A 10 percent disability evaluation for right ankle strain 
from August 1, 2006, is granted.


REMAND

As it relates to the issue of a higher evaluation for the 
Veteran's service-connected low back disorder, the Board 
notes that the Veteran reported having sciatic pain radiating 
to both sides affecting the hip joint in his June 2008 
substantive appeal.  He indicated that he had reported this 
to his primary physician.  While the examiner performed a 
neurological assessment as part of his May 2007 VA 
examination, he did not address whether any nerves were 
affected as a result of the Veteran's service-connected low 
back disorder.  The Board further observes that the report of 
sciatic pain in the June 2008 substantive appeal might 
demonstrate a worsening of the Veteran's condition.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  As such, an additional VA examination to 
determine the current severity of his low back disorder is 
warranted.

As it relates to the issue of an initial compensable 
disability evaluation for residuals of bilateral mid-tibia 
stress fractures, the Board notes that at the time of the 
Veteran's most recent VA examination, performed in May 2007, 
the VA examiner did not address the Veteran's claims of 
increased evaluations for residuals of mid-tibia stress 
fractures other than to indicate that there was insufficient 
evidence to diagnose mid-tibia stress fractures.  The 
examiner did not indicate what, if any, subjective complaints 
the Veteran had with regard to his residuals, and what, if 
any impairment arose as a result of the stress fracture 
residuals.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his lumbar spine 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should note such review.

The examiner should report the Veteran's 
ranges of thoracolumbar spine motion in 
degrees and note the presence or absence 
of ankylosis of the spine.

The examiner should determine whether the 
lumbar spine disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the additional degree of 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
incoordination, or flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, severe, or complete.  If there is 
no nerve involvement, the examiner should 
so state.  

2.  The Veteran should be scheduled for a 
VA examination to determine the severity 
of any residuals of mid-tibia stress 
fractures.  All indicated tests and 
studies, including X-rays, should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner.  
The examiner is requested to indicate 
what impairment, if any, results from the 
Veteran's mid-tibia stress fractures.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


